Citation Nr: 0124823	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity.

2.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a left hip 
disorder. 

5.  Entitlement to service connection for a right shoulder 
disorder.  

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a stomach disorder.

8.  Entitlement to service connection for a neck/head 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the Army from March 1951 to 
December 1952, including a tour of duty in Korea during which 
he was awarded the Combat Infantryman's Badge (CIB).  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In April 2001, the Board remanded the case to the RO; the RO 
has now returned the case to the Board for appellate review.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
originally remanded the case, in April 2001, for the RO to 
perform two specific development actions.  

First, the RO was to review the additional medical evidence 
relevant to the issues on appeal submitted by the appellant 
after the case was transferred from the RO to the Board.  The 
appellant submitted this additional evidence without a waiver 
of the initial review of that evidence by the RO prior to its 
submission for review to the Board.  The RO was also to 
review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) was completed.

Second, after all appropriate development actions were taken, 
the remand directed the RO to review the case and, if the 
benefits sought on appeal remained denied, the RO was 
supposed to issue a supplemental statement of the case 
(SSOC).  The SSOC was supposed to contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence received since the issuance of the 
statement of the case as well as the applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time was to be allowed for 
response.

Apparently, the only action taken by the RO on remand was to 
schedule a Travel Board hearing for the appellant at the RO 
on September 17, 2001. As reflected in the VA Form 119 dated 
August 15, 2001, the appellant stated that he did not want a 
personal hearing of any kind, including a Travel Board 
hearing.  After the appellant's withdrawal of any hearing 
request, the RO simply sent the case back to the Board 
without taking any further action.  

In this case, there were development actions that should have 
been taken by the RO but were not.  As pointed out by the 
appellant's representative in the September 2001 Informal 
Hearing Presentation, the RO did not comply with the April 
2001 Board remand directives.  Therefore, given the guidance 
offered by the Court in Stegall, the case must again be 
remanded for these specific matters.

The Board notes that, pursuant to the provisions of 38 C.F.R. 
§ 20.1304, the RO had been instructed to review the 
additional medical evidence submitted by the appellant.  The 
RO must conduct said review of the additional records.  

Furthermore, this additional evidence reveals that the 
appellant has been receiving VA medical treatment for 
problems apparently related to his claimed conditions.  The 
RO must obtain all pertinent VA records not currently in 
evidence and associate them with the claims file.  If for 
some reason the complete medical records, or the copies 
thereof, can not be obtained, the reason therefore should be 
set forth, and the attempts undertaken to obtain the records 
should be specifically set forth.

The Board also finds that the RO has not complied with the 
duty to assist provisions contained in the new law.  Under 
the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain adequately identified relevant 
records (including private records).  Furthermore, efforts to 
obtain government records must continue until either the 
records are obtained or it becomes reasonably certain that 
the records do not exist or that further efforts would be 
futile.  In the case of a claim for disability compensation, 
the Secretary is supposed to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 

In addition, it is not clear whether the physician who 
conducted the VA medical examination in July 1998 reviewed 
the appellant's claims file.  More importantly, the opinion 
that was rendered by the examining physician did not 
adequately discuss the etiology and/or onset dates for most 
of the diagnosed conditions.  Specifically, the examiner did 
not discuss whether or not the peripheral vascular disease 
the appellant currently has in both lower extremities could 
be related in any way to cold injury suffered by the 
appellant in Korea.  Furthermore, the examining physician 
apparently did not have all the relevant VA medical records 
to review before rendering the opinion.  

Lastly, the Board notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

Thus, to comply with the provisions of 38 C.F.R. § 20.1304 
and the provisions of the VCAA, as well as the Court guidance 
denoted above, additional development is again indicated.  
Accordingly, this case is REMANDED for the following:

1.  Following the RO's Statement of the 
Case in this matter, dated in April 2000, 
the appellant submitted additional 
documents in support of his claim.  Since 
no waiver of consideration of this 
additional evidence by the RO has been 
received, it must be referred to the RO 
for review.  See 38 C.F.R. § 
20.1304(a)(c).

2.  The RO must review the claims file, 
including the newly submitted evidence, 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) is 
fully complied with and satisfied.

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
eight issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


